Exhibit 10.28

April 14, 2010

Hudson Securities, Inc.

111 Town Square Place

Jersey City, NJ

Attention: Anthony M. Sanfilippo

CRD #: 10467

 

Re: Clearing Agreement

Ladies and Gentlemen:

This Agreement sets forth the terms and conditions under which the Broadcort
Division of Merrill Lynch, Pierce, Fenner & Smith Incorporated (the “Clearing
Firm”) will act as your clearing broker to carry and clear, on a fully disclosed
basis, cash and margin accounts (the “Accounts”) for you and your customers (the
“Customers”). For purposes of this Agreement, you shall hereinafter be referred
to as “you” or the “Introducing Firm.” This Agreement shall apply only to
securities and related transactions for which pricing provisions are set forth
in Schedule A hereto. This Agreement shall become effective upon approval of the
Financial Industry Regulatory Authority (“FINRA”).

 

1. Applicable Regulation

 

  1.0. Applicable Rules

This Agreement and all transactions pursuant to the terms of this Agreement
shall be subject to the applicable Constitution, Rules, By-Laws, Regulations,
and customs and usages of any securities market, association, exchange, or
clearing house where such transactions are effected or of which the Clearing
Firm is a member, and to all applicable U.S. Federal and state laws and
regulations, including, without limitation, the Securities Act of 1933, as
amended (the “Securities Act”), the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), the Investment Advisers Act of 1940, as amended, the
Investment Company Act of 1940, the Employee Retirement Income Security Act of
1974 (“ERISA”), and any other applicable Federal, state, local, or non-U.S. law,
including all anti-money laundering laws and regulations and to any rule or
regulation under the foregoing, including, without limitation, the rules of the
Securities and Exchange Commission (the “SEC”), of any state securities
authority, of any “self-regulatory organization” (“SRO”) (as defined in
Section 3 of the Exchange Act), including the New York Stock Exchange, Inc. (the
“NYSE”) and the National Association of Securities Dealers, Inc., (the “NASD”),
FINRA (each of the foregoing entities, a “Financial Regulatory Authority”) or of
any other regulatory body or agency having authority over a party hereto, a
customer, a transaction, or an account. For purposes of this Agreement, if you
are not a member of the NYSE, you agree that in each case where there is a
reference in this Agreement to a rule



--------------------------------------------------------------------------------

of the NYSE (“NYSE Rule”) you will comply with the comparable rules of FINRA or,
in the event that FINRA does not have a comparable rule, with the rule of the
NYSE. All of the foregoing are hereinafter called the “Applicable Rules.”

 

  1.1. Relationship with Customers.

For purpose of this Agreement, any Customer obtaining services under this
Agreement shall be your customer for all purposes, except that the customer
shall be deemed a customer of the Clearing Firm for purposes of the Securities
Investors Protection Act and the financial responsibility rules of the Exchange
Act. For all other purposes, the responsibilities of the Clearing Firm and you
with respect to the Accounts shall be as specified herein, including with
respect to your supervisory responsibility specified herein.

 

  1.2. Obligations for Compliance with Applicable Rules.

Introducing Firm assumes sole and exclusive responsibility for compliance with
the Applicable Rules in the same manner and to the same degree as if it were
performing the services for the Accounts that have been accepted by the Clearing
Firm pursuant to this Agreement. This sole and exclusive responsibility includes
(1) using due diligence to learn and on a continuing basis know the essential
facts of each Customer, including verifying the address changes of each
Customer, knowing all persons holding power of attorney over any account, being
familiar with each order in an account, determining the authorization and
legality of each transaction in the accounts, (2) complying with NYSE Rules 405
and 407 including any interpretations thereof, and all similar Applicable Rules
(expressly including, but not limited to, the requirements of SEC Rule
17a-3(a)(17)(i) relating to customer records) and (3) any verification or
identification requirements in the Bank Secrecy Act, as amended by the USA
PATRIOT Act.

 

  1.3. Compliance Procedures.

Introducing Firm agrees to supervise compliance with the Applicable Rules.
Introducing Firm shall review transactions and accounts to assure compliance
with prohibitions against manipulative practices, insider trading, market timing
and late trading of mutual fund shares and the Applicable Rules to which
Introducing Firm or its customer are subject. Without limitation, Introducing
Firm shall be responsible for compliance with the supervisory requirements in
Section 15(b)(4) of the Exchange Act, FINRA Rule 3010, NYSE Rules 342, 351 and
431, and similar Applicable Rules.

 

  1.4. Regulatory Approvals.

This Agreement shall be submitted to FINRA by the Clearing Firm for approval and
by Introducing Firm to any other Financial Regulatory Authority having
jurisdiction over it or this Agreement. In the event of disapproval, the parties
hereto agree to bargain in good faith to achieve the requisite approval.

 

  1.5. Reports to Financial Regulatory Authorities.

Except as otherwise agreed, the Clearing Firm shall not prepare or file reports
on Introducing Firm’s behalf with the SEC, any state securities commission, any
Financial Regulatory Authority, except

 

2



--------------------------------------------------------------------------------

nothing herein shall be deemed to prevent the Clearing Firm from including
information about Introducing Firm or its Customers, or any transaction by
either to any Financial Regulatory Authority having jurisdiction over the
Clearing Firm. Introducing Firm shall be solely responsible to file any reports
required to be filed by Introducing Firm’s Financial Regulatory Authorities. To
the extent that the Clearing Firm is required to prepare or submit any reports
and records by any entity that regulates it, you agree to provide the Clearing
Firm with any necessary information, if requested. To the extent that
Introducing Firm is required to prepare or submit any reports and records by any
entity that regulates it, Clearing Firm agrees to provide Introducing Firm with
any necessary information not in the possession of Introducing Firm, if
requested. Similarly, if you employ the services of a third party vendor to
present information for your use, the Clearing Firm shall not be responsible for
any modification to, or recharacterization (or modified presentation) of, data
provided by the Clearing Firm.

 

  1.6. Investment Advice.

Any investment advice furnished by Introducing Firm or any of its
representatives to a Customer shall be the sole and exclusive responsibility of
the Introducing Firm. Nothing herein shall require or suggest an obligation by
the Clearing Firm to provide any investment advice to a Customer.

 

  1.7. Restricted/Control Stock.

Any matters associated with the receipt and transfer of control and restricted
securities by the Introducing Firm’s Customers shall be the responsibility of
the Introducing Firm. If a Customer of the Introducing Firm delivers control or
restricted securities in satisfaction of a sale, the Introducing Firm shall be
responsible for taking all steps necessary to assure that the securities are
presented in a form such that the securities may be readily transferred, and in
compliance with all Applicable Rules (including registration of such shares or
the requirements to secure an applicable exemption from registration) upon
receipt by the Clearing Firm.

 

2. Customer Accounts.

 

  2.1. Accounts Generally.

The Clearing Firm, in its reasonable business judgment, reserves the right to
(1) reject any account which you may tender to the Clearing Firm as a potential
Account, even if the account has already been approved by you, or (2) terminate
any Account previously accepted by it as an Account. Pursuant to written
notification received by you and forwarded to the Clearing Firm, any Account of
yours may choose to reject the services to be performed by the Clearing Firm.

 

  2.2. New Account and Other Documentation.

For each Account, if requested, the Clearing Firm shall forward to you such new
account forms as you reasonably require and you shall assure the completion of
such forms and supply any other documentation and information which the Clearing
Firm, in its sole discretion, may reasonably request you to obtain from a
Customer. You shall indicate your approval of the Account by the duly authorized
signature of a principal of your firm. In the event requested documentation or
information is not promptly received by the Clearing Firm, the Clearing Firm may
(1) refuse to accept orders for such Account, (2) close the Account, or (3) take
such other action as it deems reasonable under the

 

3



--------------------------------------------------------------------------------

circumstances. The Introducing Firm shall promptly provide the Clearing Firm
with basic data and copies of documents relating to each of the Accounts,
including, but not limited to, copies of records of any receipts of the
Accounts’ funds or securities received directly by the Introducing Firm, as
shall be necessary for the Clearing Firm to discharge its service obligations
hereunder. The Clearing Firm, upon opening of an account for a customer, shall
provide each such customer notification of the existence of this Agreement and
the fundamental responsibilities of the Introducing Firm and the Clearing Firm
hereunder.

 

  2.3. Opening of Margin Accounts.

At the time of the opening of Accounts which are or shall become margin
accounts, the Introducing Firm shall furnish the Clearing Firm with executed
customers’ agreements, hypothecation agreements, and consents to loans of
securities (collectively, the “Margin Agreement”), in form and substance
reasonably acceptable to Clearing Firm. The Clearing Firm shall supply the
Introducing Firm with “new account” and Margin Agreement forms regarding margin
accounts in sufficient quantities for its use. If any Account may have been
opened without the Clearing Firm having previously received the foregoing
information or, in the case of a margin account, without the Clearing Firm
having previously received a properly executed Margin Agreement, failure of the
Clearing Firm to receive such information or Margin Agreement shall not be
deemed to be a waiver of the information requirements set forth herein. Upon the
written or oral request of the Clearing Firm, the Introducing Firm shall furnish
the Clearing Firm with any other documents and agreements executed by the
Account on forms which shall be supplied by the Clearing Firm.

 

  2.4. Customer Complaints.

The Clearing Firm agrees to: (1) promptly notify you in writing of complaints
concerning you, your employees, or your agents, (2) provide a copy of such
complaint to your designated SRO and (3) notify the Customer in writing
concerning the respective obligations of the parties hereto pursuant to this
Agreement with a copy to Hudson, if permitted under Applicable Law. You agree to
promptly notify the Clearing Firm of complaints received by you concerning the
Clearing Firm.

 

  2.5. Cashiering.

Except as otherwise agreed, the Clearing Firm will engage in all cashiering
functions for the Accounts, including the receipt, delivery and transfer of
securities purchased, sold, borrowed and loaned, receive and distribute payment
therefor, hold in custody and safekeeping all securities and payments so
received, receive and distribute dividends and other distributions, and process
exchange offers, rights offerings, warrants, tender offers, and other corporate
actions. Clearing Firm shall transfer customer accounts upon instructions
received from your clients in accordance with Applicable Rules, and give
Introducing Firm notice of receipt of such instructions. Neither you nor the
Clearing Firm shall accept cash or cash equivalents, including money orders,
traveler’s checks, or cashier’s checks (whether or not in bearer form) or
similar instruments for any Account.

 

  2.6. Statements and Confirmations.

Unless otherwise agreed, the Clearing Firm shall prepare and issue
confirmations, statements, and notices directly to your Customers which shall
state that the Account is carried “Through the courtesy

 

4



--------------------------------------------------------------------------------

of” or “Introduced by” you and shall indicate that the role of the Clearing Firm
is to perform only the clearing functions and related services provided under
this Agreement. The Clearing Firm will send you duplicate copies of
confirmations, statements, and notices, whether in paper or electronic form. You
agree to promptly review all such statements, confirmations, and notices,
whether in paper or electronic form, and promptly advise the Clearing Firm of
any error or omission.

 

  2.7. Books and Records.

The Clearing Firm will make and maintain prescribed books and records of all
transactions executed or cleared through it (expressly including, but not
limited to, maintaining stock records) and not specifically charged to you
pursuant to the terms of this Agreement.

 

  2.8. Corporate Action Requests/Soliciting Dealer Agreements.

Introducing Firm requests and authorizes Clearing Firm to execute as Introducing
Firm’s agent-in-fact any and all Soliciting Dealer Agreements for corporate
actions involving securities or other interests held by Broker’s customers on
the books of Clearing Firm, except for investment company securities. Clearing
Firm shall provide written advice of the pending corporate action to Introducing
Firm. Clearing Firm further agrees to collect and submit corporate action
requests from Introducing Firm and submit them to the soliciting party in
accordance with the instructions received from the soliciting party. Clearing
Firm shall use commercially reasonable efforts to communicate corporate action
information to Introducing Firm and, where applicable, Introducing Firm’s
customers, but shall not be liable for (1) any delays in the communication of
corporate action information, or (2) delays in the transmission of collected
corporate action requests to the soliciting party unless caused by Clearing
Firm’s gross negligence. All fees received from the soliciting party will be
retained by Clearing Firm. In consideration of providing this service to
Introducing Firm, Introducing Firm agrees to indemnify and hold harmless
Clearing Firm, its affiliates, officers, agents and employees from all claims,
suits, investigations, damages and defense costs (including reasonable
attorney’s fees) that may arise in connection with the services provided under
this Section unless any or all of the foregoing items arise from the Clearing
Firm’s willful misconduct.

 

  2.9. Use of Third-Party Services.

Clearing Firm may, at its reasonable option, and consistent with industry
practice, retain one or more independent data processing or other service
bureaus to perform functions (including, but not limited to, pricing services or
proxy mailing services) assigned to Clearing Firm under this Agreement.

 

  2.10. Tax Withholding.

Introducing Firm hereby agrees to take necessary measures to comply with the
income tax withholding requirements of Section 3406 and Sections 1441 through
1446 (the nonresident alien withholding requirements) of the Internal Revenue
Code of 1986, as amended (“IRC”) with respect to its customer Accounts.
Introducing Firm agrees to furnish to Clearing Firm any tax information, e.g.,
taxpayer identification numbers and certifications provided by the customer on
IRS Forms W-8, W-8BEN, W-8IMY, W-8EXP, W-8ECI, W-9, or any acceptable substitute
in its possession relating to each customer account transferred to Clearing Firm
and to each future customer account

 

5



--------------------------------------------------------------------------------

opened. Introducing Firm acknowledges that Clearing Firm will rely on such
information for purposes of determining Clearing Firm’s obligation to withhold
federal income tax pursuant to Sections 1441 through 1446 and 3406 of the IRC.
Introducing Firm hereby authorizes Clearing Firm to employ any procedures
permitted under applicable law or regulation to achieve compliance with its
withholding obligations under federal income tax law.

 

  2.11. Retirement Account Distributions.

For retirement accounts for which Clearing Firm makes designated distributions
pursuant to Section 3405 of the IRC or any successor provision thereto,
Introducing Firm shall be required by Clearing Firm to obtain and retain such
information as may be requested by the Clearing Firm.

 

3. Transactions and Margin.

 

  3.1. Accounts Deemed to be Cash Accounts.

All transactions in any Account are to be considered cash transactions until
such time as the Clearing Firm has received Margin Agreements, duly and validly
executed in respect of such Account.

 

  3.2. Calculation of Margin Requirements.

It is understood that with respect to Accounts which are margin accounts the
Clearing Firm shall calculate margin and margin maintenance requirements in
compliance with Regulation T, (12 C.F.R. Part 220), as promulgated by the Board
of Governors of the Federal Reserve System (the “Board”), and any interpretive
ruling issued by the Board, letter rulings of the Federal Reserve Bank of New
York, Rules and interpretations of the NYSE and any other applicable margin and
margin maintenance requirements of the Applicable Rules (collectively the
“Margin Rules”). The Introducing Firm is responsible to the Clearing Firm for
the collection of the margin required to support each transaction for, and to
maintain margin in, each Account, in conformity with the Margin Rules. After
such initial margin on each transaction has been received, maintenance margin
calls shall be calculated by the Clearing Firm and communicated by the
Introducing Firm to the affected Account(s). Notwithstanding the foregoing, at
the request of the Introducing Firm, Clearing Firm may agree to transmit, on
behalf of Introducing Firm, notices of margin or maintenance margin as the case
may be. The Clearing Firm shall have the right to establish or modify the margin
requirements of any Account or any group of Accounts higher than those required
by the Margin Rules. As provided in Section 2.5 of this Agreement, Clearing Firm
may hypothecate, re-hypothecate or lend securities in such accounts as permitted
by the Margin Agreement with such customers.

 

  3.3. Introducing Firm May Set Additional Margin Requirements.

Introducing Firm may, from time to time, set such margin or margin maintenance
requirements which requirements shall be higher than those set by Clearing Firm
as Introducing Firm shall require for its own protection. In the event that
Introducing Firm sets such higher requirements, Clearing Firm shall use
commercially reasonable efforts to calculate such requirements and notify
Introducing Firm of the same in accordance with this Section.

 

6



--------------------------------------------------------------------------------

  3.4. Margin and Other Disclosures.

Introducing Firm shall provide to its customers at the time of the opening of a
Margin Account disclosures required by Exchange Act Rule 10b-16 and by the rules
of any Financial Regulatory Authority, applicable to such Account, including,
without limitation, options disclosures, low priced securities disclosures,
margin disclosures, and privacy disclosures. Notwithstanding the foregoing,
Clearing Firm shall be responsible to provide to customers the disclosures
required by NYSE Rule 382.

 

  3.5. Interest.

Interest shall be charged to Accounts for any debit balances. Interest income
earned through charges on debit balances in any Account shall be shared between
Introducing Firm and Clearing Firm according to the formula described in
Schedule A to the Clearing Agreement, as may be amended from time to time.
Interest shall be paid and credit given for any credit balances in Accounts of
Introducing Firm which from time to time may be left on deposit with the
Clearing Firm, according to the formula described in Schedule A to the Clearing
Agreement, as may be amended from time to time.

 

4. Indemnification.

You shall indemnify and hold harmless the Clearing Firm, and any person
controlling, controlled or under common control of Clearing Firm, from and
against any loss, cause, or expense (including their reasonable attorney’s fees)
arising out of, or connected to, any action by you or any of the Customers
introduced by you, including, without limitation:

 

  4.1. All payments required so that each Account shall be at all times in
compliance with Regulation T of the Board of Governors of the Federal Reserve
Board, and with Rule 431 of the NYSE.

 

  4.2. The payment of any unsecured debit balance in an Account. You agree to be
responsible to the Clearing Firm for any loss or liability resulting from the
failure of any Account to make timely payment. If any debit balances remain
outstanding longer than the established period, the Clearing Firm is authorized
to apply, as payment of such debit balances, amounts owed to you pursuant to
this Agreement and you shall remain obligated to the Clearing Firm for any debit
remaining after such payment. This provision shall expressly apply to all
transactions that become debits as a result of banking and other activities that
are features of the Customer’s securities account.

 

  4.3. Delivery by the Customers of securities in good deliverable form under
all Applicable Rules and industry practices, including the responsibility of
determining whether any securities delivered are restricted or control
securities, as defined by the Applicable Rules, and responsibility for all
matters associated with the receipt and transfer of controlled and restricted
securities by your Customers. Any securities presented by your Customers shall
be negotiable upon receipt thereof by the Clearing Firm.

 

  4.4. Any customer identification and verification requirements for determining
the Account’s identity as required by the Applicable Rules, including the USA
PATRIOT Act and its implementing regulations and all similar Applicable Rules,
including all rules and regulations relating to your anti-money laundering and
U.S. Treasury Department Office of Foreign Assets Control (“OFAC”) obligations.

 

7



--------------------------------------------------------------------------------

  4.5. The conduct of the Accounts, and ensuring that the transactions conducted
therein are in compliance with the Applicable Rules. Such responsibility
includes, but is not limited to:

 

  4.5.1. Selecting, investigating, training, and supervising your personnel.

 

  4.5.2. Establishing written procedures and supervisory procedures for the
conduct of the Accounts and ongoing review of all transactions in Accounts, and
maintaining compliance and supervisory personnel adequate to implement such
procedures.

 

  4.5.3. Obtaining and maintaining all documents necessary for the performance
of your responsibilities under this Agreement and retaining such documents in
accordance with the Applicable Rules.

 

  4.5.4. Responding to Customer inquiries and complaints.

 

  4.5.5 Obtaining Customer authorization for (i) every purchase of securities or
other investments or the establishment of any sweep authorization for any money
market fund, bank deposit program, or other similar program or investment,
whether such program or investment includes check writing, debit card or other
features, and (ii) for providing all necessary or appropriate disclosures to
such Customers relative thereto.

  4.6. Any investment advice furnished to a Customer by you or on your behalf.

 

  4.7. Any orders taken from Accounts residing or being domiciled in
jurisdictions in which you or your agents have not been or are no longer
authorized to do business.

 

  4.8. In the event you execute an order away from the Clearing Firm, the
failure for any reason of the other party to such transaction to settle the
transaction, including any cost to the Clearing Firm to “buy-in,” or otherwise
close such transaction.

 

  4.9. Obligation to Indemnify and Defend.

Errors, misunderstandings or controversies (1) between the Accounts and you or
any of your employees or agents that arise out of your, your employees’ or
agents’ acts or omissions or (2) between the Accounts and the Clearing Firm or
any of its employees or agents (each a “Responsible Party”), shall be the sole
and exclusive responsibility and liability of the Responsible Party. In the
event that by reason of such error, misunderstanding, or controversy, the
Responsible Party in its discretion deems it advisable to commence an action or
proceeding against an Account, the Responsible Party shall Indemnify the other
party hereto in connection therewith and under any settlement thereof. If such
error, misunderstanding or controversy shall result in the bringing of an action
or proceeding against such other party hereto, the Responsible Party shall
Indemnify and hold harmless such other party hereto in connection therewith and
under any settlement thereof.

Introducing Firm shall not be required to Indemnify or hold harmless the
Clearing Firm or any person controlling, controlled or under common control of
the Clearing Firm, from and against any loss, cause, or expense (including their
reasonable attorney’s fees) arising out of, or connected to, any gross
negligence of the Clearing firm in the performance of its duties hereunder.

 

8



--------------------------------------------------------------------------------

  4.10. Unsecured Debits.

Clearing Firm shall charge against the accounts of Introducing Firm an amount
equal to the value of any unsecured debit (on a “mark to market” basis) in a
customer account if that position has not been promptly resolved by payment or
delivery. Any remaining debit may be charged against Introducing Firm, pursuant
to this Agreement.

 

  4.11. Assignment of Claims.

Clearing Firm may, in its sole discretion and at its own expense and, upon
written notice to Introducing Firm, institute and prosecute in its name any
action or proceeding against any of Introducing Firm’s customers in relation to
any controversy or claim arising out of Clearing Firm’s transactions with
Introducing Firm or with Introducing Firm’s customers. Nothing contained in this
Agreement shall be deemed either (1) to require Clearing Firm to institute or
prosecute such an action or proceeding; or (2) to impair or prejudice its right
to do so, should it so elect, nor shall the institution or prosecution of any
such action or proceeding relieve Introducing Firm of any liability or
responsibility which Introducing Firm would otherwise have under this Agreement.
Introducing Firm assigns to Clearing Firm its rights against its customer as
necessary to effectuate the provisions of this Section.

 

  4.12. Brokers Blanket Bond.

You agree to maintain, and to provide evidence thereof to the Clearing Firm, at
least $500,000 blanket brokers indemnity bond insurance covering your officers,
employees, agents, and partners, with an insurance company reasonably acceptable
to the Clearing Firm; such bond shall have a deductible of not more than
$10,000. Where available such bond shall list the Clearing Firm as a loss payee
and permit the Clearing Firm to assume the policy in the event you cease
operations.

 

5. ANTI-MONEY LAUNDERING, OFFICE OF FOREIGN ASSETS CONTROL, AND ANTI-TERRORIST
FINANCING OBLIGATIONS.

 

  5.1. Introducing Firm’s Responsibilities

 

  5.1.1. Anti-Money Laundering Obligations

Introducing Firm hereby agrees and acknowledges that it is obligated to and
hereby represents and warrants that it now does and will continue to comply with
anti-money laundering laws and regulations, including any future obligations
that may be imposed on Introducing Firm by Applicable Law, to know its
customers, their source and use of funds, and to monitor for and identify
suspicious activity.

 

9



--------------------------------------------------------------------------------

  5.1.2. Anti-Money Laundering Program.

Introducing Firm represents and warrants that it has established and maintains
an anti-money laundering program, consisting of, at a minimum, written internal
policies, procedures and controls including a means for monitoring and
identifying suspicious activity, the designation of an anti-money laundering
compliance officer (whose identity shall be made known to Clearing Firm and to
FINRA or the NYSE, as the case may be), an ongoing employee training program, an
independent audit function to test such programs annually, and any additional
requirements set forth in the rules of any SRO of which Introducing Firm is a
member. At the request of Clearing Firm, Introducing Firm shall provide such
written further assurances as Clearing Firm may reasonably request that
Introducing Firm maintains an anti-money laundering program.

 

  5.1.3. Introducing Firm to File CTRs.

Introducing Firm is responsible for filing currency transaction reports (“CTRs”)
with respect to introduced Accounts.

 

  5.1.4. Suspicious Activity Review.

Introducing Firm shall be responsible for reviewing for suspicious activities
and filing suspicious activity reports on Form SAR-SF, or its successor, and
shall coordinate such filing with Clearing Firm. Introducing Firm shall, as soon
as practical after identifying a suspicious activity and in any event prior to
filing a suspicious activity report on SAR-SF, notify Clearing Firm and shall
communicate with Clearing Firm about the transaction for purposes of sharing
information about the transaction and determining whether Introducing Firm or
Clearing Firm shall file the SAR-SF, unless such sharing of information is
prohibited by law. Introducing Firm shall promptly notify Clearing Firm
regarding any account activity Introducing Firm reasonably believes to be
suspicious, not legitimate, not having a reasonably apparent explanation, or
could otherwise support the filing of a Form SAR-SF.

 

  5.1.5. Notification to Clearing Firm and Provision of Reports.

Prior to filing any report with the Treasury Department, the IRS, the U.S.
Customs Service or any regulatory body or organization relating to the reporting
of currency transactions or the transfer of currency or monetary instruments
into or outside of the United States, including, but not limited to, CTRs, CMIRs
and SAR-SFs with respect to any Account, Introducing Firm shall notify Clearing
Firm (unless such notification is prohibited by law) and cooperate with Clearing
Firm as Clearing Firm may deem appropriate. Introducing Firm shall provide
Clearing Firm with copies of all reports and other communications with respect
to Accounts introduced by Introducing Firm that Introducing Firm files with the
Treasury Department, the IRS, the U.S. Customs Service, or any regulatory body
or organization relating to the reporting of currency transactions, the transfer
of currency or monetary instruments into or outside of the United States, or in
regard to any suspicious activity, including, but not limited to, CTRs, CMIRs
and SAR-SFs, unless the provision of such reports or communications is
prohibited by law.

 

10



--------------------------------------------------------------------------------

  5.1.6. Reports by Clearing Firm.

Clearing Firm has the obligation and reserves the right to make and file such
suspicious activity or other reports as listed in Paragraph 5.1.5. when it deems
it necessary or appropriate; and Introducing Firm recognizes that when Clearing
Firm does so, Clearing Firm does not thereby assume any responsibility for
making and filing reports on behalf of Introducing Firm or relieve Introducing
Firm of its own responsibility for making and filing reports as necessary under
U.S. or other laws and regulations. Clearing Firm will provide Introducing Firm
a copy of any such report that relates to an Account of Introducing Firm or a
Customer of Introducing Firm, unless prohibited by law from doing so.

 

  5.1.7. Restrictions and Conditions on Certain Accounts.

Introducing Firm hereby agrees and acknowledges that it is obligated to comply
with restrictions and conditions on opening and accepting certain accounts,
including but not limited to, the following:

 

  5.1.7.1. Know Your Customer and Government List Obligations, Including OFAC.

At the time of the opening of any new account, Introducing Firm must obtain
sufficient information (but no less than the minimum required under Section 326
of the USA PATRIOT Act) from its Customer in order to reasonably identify and
verify the identity of the Customer and the source of the Customer’s funds.
Introducing Firm also must satisfy itself that opening the Account would not
violate the provisions of various Executive Orders and regulations administered
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or
be subject to other restriction based on such relevant government lists as may
be published from time to time. Introducing Firm will immediately inform
Clearing Firm of the existence of any account subject to an OFAC or government
list restriction. Clearing Firm uses interdiction software and will use
reasonable efforts to provide such relevant information as may from time to time
be available to assist Introducing Firm in detecting possible OFAC and
government list violations.

 

  5.1.7.2. Non-Resident Alien Accounts Carried Directly or Through an Investment
Adviser.

For any Account opened for a non-resident alien, Introducing Firm shall record
the Customer’s passport number and obtain a copy of the government document used
to verify the Customer’s identity at the time the account is opened. Introducing
Firm shall also obtain a copy of a passport or other governmental identification
for any of the following: the grantor/settlor of a foreign trust; and any
beneficial owner of an offshore corporate account if: (1) the account is a
personal holding company or private investment company; or (2) the beneficial
owner of the entity which maintains the account holds more than a 10% interest
in the entity. Introducing Firm shall not open any Account for a personal
holding company or private investment company if one or more beneficial owners
are U.S. persons. With respect to those accounts involving registered investment
advisers, Introducing Firm shall obtain, record, and verify information as
outlined above about the

 

11



--------------------------------------------------------------------------------

adviser’s customer, including ascertaining the identity of each beneficial
owner, of any such account prior to opening the account unless Introducing Firm
has ascertained that the investment adviser meets the exception set forth in the
SEC No Action letter dated February 13, 2004 relating to reliance on investment
advisers or other SEC guidance applies.

 

  5.1.7.3. Restrictions on Numbered Accounts.

Introducing Firm will not establish or maintain specially coded or numbered
accounts.

 

  5.1.8. Source and Use of Funds.

Introducing Firm will use reasonable efforts to ascertain that the source of a
customer’s funds are purportedly from customer, the customer is not engaged in
unlawful activities, the assets being invested have been legitimately obtained,
and any disbursements to a customer or third party are for legitimate purposes.

 

  5.1.9. Transaction Reports and Transaction Monitoring Systems.

In order to detect suspicious activity, Introducing Firm shall utilize
transaction reports and transaction monitoring systems in order to detect
suspicious activity.

 

  5.1.10. CIP.

In order to induce reasonable reliance by Clearing Firm on Introducing Firm with
respect to Introducing Firm’s customer identification program (“CIP”),
Introducing Firm represents and warrants: (1) it has a written CIP consistent
with Section 326 of the USA PATRIOT Act and the rules thereunder; (2) it is
subject to a rule implementing 31 U.S.C. 5318(h); (3) it is regulated by a
Federal functional regulator as that term is defined under 31.C.F.R. §
103.120(a)(2); and (4) it will certify annually to Clearing Firm that it has
implemented an anti-money laundering program and will perform the requirements
set forth in Introducing Firm’s written CIP.

 

  5.1.11. Shell Bank Accounts, Foreign Bank Accounts, and Private Banking
Accounts.

Introducing Firm shall implement the provisions of sections 312, 313, and 319 of
the USA PATRIOT Act. Copies of all certifications obtained by Introducing Firm
shall be forwarded to Clearing Firm. In connection therewith, Introducing Firm
shall:

 

  5.1.11.1. In the event that it opens an account for a foreign bank, as defined
in Section 312 of USA Patriot Act, ascertain the ownership of such foreign bank,
conduct enhanced scrutiny of the account, ascertain whether such bank provides
correspondent accounts, all in accordance with said Act;

 

12



--------------------------------------------------------------------------------

  5.1.11.2. In the event that it opens or maintains a private banking account,
as defined in such Act, ascertain the identity of the nominal and beneficial
owners of such account(s), the source of funds, report any suspicious
transactions in such account, and conduct enhanced scrutiny of such account that
is requested or maintained by, or on behalf of a senior foreign political
figure, or any immediate family member of such senior foreign political figure,
or close associate of a foreign political figure.

 

  5.1.11.3. In no event shall Introducing Firm knowingly open or maintain an
account for a foreign shell bank as defined in the USA Patriot Act.

 

  5.2. Clearing Firm Responsibilities:

 

  5.2.1. Anti-Money Laundering Obligations.

Clearing Firm hereby agrees and acknowledges that it is obligated to comply with
anti-money laundering laws and regulations, including any future obligations
that may be imposed on Clearing Firm, and that it is responsible to combat money
laundering and terrorist financing.

 

  5.2.2. Anti-Money Laundering Program.

Clearing Firm has established and shall continue to maintain an anti-money
laundering compliance program in accordance with § 352 of the USA PATRIOT Act as
well as NYSE and FINRA rules. Clearing Firm further represents and warrants:
(1) it has written anti-money laundering policies and procedures including
procedures to identify and report suspicious activity; (2) it has a designated
Anti-Money Laundering Compliance Officer (whose identity has been made known to
Introducing Firm, FINRA and NYSE); (3) it provides continuous anti-money
laundering training to its employees; and (4) its anti-money laundering program
is independently audited on an annual basis. At the request of Introducing Firm,
Clearing Firm shall provide such written further assurances as Introducing Firm
may reasonably request that Clearing Firm maintains an anti-money laundering
program.

 

  5.2.3. Transaction Reports.

Clearing Firm shall make available to Introducing Firm certain systematic tools
through its clearing services that may assist Introducing Firm to meet its
obligations to detect suspicious activity. Clearing Firm will offer training in
the use of such tools. Clearing Firm will also, upon request and as permitted by
law, provide Introducing Firm with relevant information in Clearing Firm’s
possession that the Introducing Firm needs in order to file various required
reports, including Forms CTR, CMIR, and SAR-SF and will provide such further
assistance as may be required in the providing data in its possession associated
with preparation of such reports.

 

13



--------------------------------------------------------------------------------

  5.2.4. Exception Reports.

At the time of execution of this Agreement, and annually thereafter, Clearing
Firm will provide to Introducing Firm a list of exception and other reports to
Introducing Firm, which may assist Introducing Firm in complying with regulatory
requirements, supervising and monitoring the accounts, and meeting its
obligations under this Agreement. Introducing firm specifically acknowledges
that such reports may not be inclusive of all the exception and other reports
necessary for introducing firm to comply with its regulatory obligations.

At each time specified in the paragraph above, Introducing Firm shall promptly
designate in writing to Clearing Firm which, if any such reports Introducing
firm requires during the succeeding twelve months, and Clearing Firm will
thereafter provide such designated reports to Introducing Firm. Within thirty
(30) days of July 1 of each year, Clearing firm will give written notice to
Introducing Firm’s chief executive and compliance officer identifying the list
of reports offered to introducing Firm and those reports that were actually
requested by Introducing firm. A copy of the written notice will also be
provided to Introducing firm’s designated examining authority (or, if none, to
its appropriate regulatory agency or authority). It shall be the sole
responsibility of introducing firm to determine whether additional reports are
necessary for introducing firm to meet its regulatory obligations, and to obtain
and use such reports, Clearing Firm will retain the data from which each such
reports was produced for at least six (6) years in a manner sufficient for
Clearing firm to reproduce the report.

Notwithstanding the foregoing, Introducing Firm shall itself maintain reports,
records and regulatory filings required to be kept by Introducing Firm under
this Agreement.

 

  5.2.5 Data Provision for Transaction Monitoring Systems.

Clearing Firm shall make available to Introducing Firm or its vendor information
in the possession of Clearing Firm pertinent to Introducing Firm’s anti-money
laundering efforts and for purposes of detecting names of OFAC prohibited
individuals, entities or countries and other adverse information about the
customer (“negative verification”).

 

  5.2.6. Notification if Clearing Firm Detects Suspicious Activity.

Through its trained employees and the use of automated systems, Clearing Firm
will review for (including, but not limited to, the items set forth below) and
may detect suspicious activity utilizing a risk-based approach. Clearing Firm’s
review does not relieve Introducing Firm of its own responsibilities to review
for suspicious activity which may involve the use of reports and systems listed
above. In such circumstances when Clearing Firm detects suspicious activity,
Clearing Firm will contact Introducing Firm about the transaction for purposes
of sharing information about the transaction, unless Clearing Firm believes that
Introducing Firm itself may be engaged in suspicious activity or Clearing Firm
would be prohibited by law from sharing with Introducing Firm information about
the suspicious transaction. Nothing in this Section shall prohibit Clearing Firm
from filing its own suspicious activity and other reports, as it believes
necessary or appropriate. Introducing Firm shall take such steps as Clearing
Firm may reasonably request in connection with any potential suspicious activity
in an Account, including closing the Account.

 

14



--------------------------------------------------------------------------------

  5.2.7. Incoming Fed Wires.

For all incoming federal fund wires (“FedWires”), Clearing Firm shall initially
check relevant information, including the remitter’s name, address, and account
number, and the originating bank’s name and address (to the extent provided on
an incoming wire) to detect possible OFAC restrictions.

 

  5.2.8. Outgoing Fed Wires for Third Parties.

For outgoing FedWires ordered to the delivery of a person or entity other than
the account holder, Clearing Firm shall review relevant information, including
the payee’s name, address, and account number, and the recipient bank’s name and
address, to detect possible violations of OFAC restrictions.

 

  5.2.9. Incoming Securities.

For securities received, Clearing Firm shall review the names of the specified
holder of the security to detect possible violations of OFAC restrictions in
those circumstances when the registration on the security received is different
than the name on the account into which the securities are deposited.

 

  5.2.10. Outgoing Securities for Third Parties.

For outgoing securities to third parties, Clearing Firm shall check the names
and addresses of the third party to whom the security is to be delivered to
detect possible violations of OFAC restrictions.

 

  5.2.11. Systematic Daily Screening, Government Lists Including OFAC.

Clearing Firm shall compare all new Accounts opened on its systems and all
substantial changes made to account data resident on its systems to determine if
any such new or changed Account may be subject to an OFAC or other designated
government list. In addition, Clearing Firm shall compare its existing customer
database to added restrictions as may be published by the Federal Government
from time to time. Periodically Clearing Firm shall compare its existing
customer database to the existing OFAC government lists. In the event that
Clearing Firm’s comparisons indicate that an Account may be subject to an OFAC
or government list restriction, Clearing Firm will notify Introducing Firm.
Introducing Firm shall cooperate with Clearing Firm to determine whether, in
fact, the Account is subject to any such restriction. Introducing Firm will
cooperate with Clearing Firm to implement any such action as may be determined
to be necessary or appropriate. Introducing Firm acknowledges that Clearing Firm
may rely on a third-party vendor to provide current OFAC and other government
restricted list data, and Clearing Firm shall not be held liable for errors or
omissions of such third-party vendor.

 

15



--------------------------------------------------------------------------------

  5.2.12. Funds Transfer Rule and Travel Rule.

Clearing Firm represents it has systems designed to comply with the electronic
transfer of funds rules, specifically the “Funds Transfer Rule” and the “Travel
Rule,” 31 C.F.R. 103.33(f) and (g), when processing disbursements on behalf of
Introducing Firm. Clearing Firm shall comply with these rules based on
information provided by Introducing Firm.

 

  5.3. Cooperation.

Consistent with Section 314(b) of the USA PATRIOT Act and this Agreement,
Introducing Firm and Clearing Firm shall cooperate with each other and exchange
information to assist each other in detecting money laundering and terrorist
financing. The parties shall each submit to FinCEN the notice set forth in 31
CFR Part 103.110(b)(2) and shall renew such notice each year. Each instance of
information sharing shall constitute a confirmation by Introducing Firm to
Clearing Firm and by Clearing Firm to Introducing Firm that the requisite notice
has been filed. The parties agree to consult with each other from time to time
on each other’s anti-money laundering responsibilities.

 

  5.4. No Party to Cause Violation by the Other.

Neither party shall knowingly take any action to cause the other party to be in
violation of any anti-money laundering laws or regulations or this Section.

 

  5.5. Termination of the Agreement for Certain Violations.

The Clearing Firm may take appropriate steps, including but not limited to the
immediate termination of this Agreement or the liquidation of any Account or any
portion thereof, upon your failure to close the account of a prohibited shell
bank; upon notification that you have failed to terminate a correspondent
relationship with a foreign bank where the foreign bank has failed to comply
with a summons or subpoena, has failed to initiate proceedings in a United
States court contesting same or has failed to provide a foreign bank
certification.

 

6. Orders.

 

  6.1. Orders Transmitted to Clearing Firm.

You may transmit orders for Accounts to the Clearing Firm, or Accounts that have
been designated by you may transmit orders directly to the Clearing Firm. You
shall be solely and exclusively responsible for (1) accepting and approving all
orders for the Accounts which you transmit to the Clearing Firm, (2) reviewing
all orders that are transmitted directly by Customers for such Accounts promptly
after you receive information concerning them and (3) establishing procedures to
insure that such approved orders are transmitted properly to the Clearing Firm
for execution, (4) errors in communicating such orders to the Clearing Firm for
execution, where applicable, (5) timely and accurately transmitting orders to
the Clearing Firm for execution, where applicable, (6) screening of orders prior
to execution unless such orders are transmitted directly to the Clearing Firm as
provided herein, (7) obtaining Customer authorization for every purchase of
securities or other investments or the establishment of any sweep authorization
for any money market fund, bank deposit program, or other similar program or
investment whether such program or investment includes check writing, debit card
or other features. You shall make and retain appropriate records of the grant of
such authorization.

 

16



--------------------------------------------------------------------------------

  6.2. Orders Executed by Introducing Firm.

In the event that you execute your own orders and give up the Clearing Firm’s
name for clearance and settlement, you agree that you will only execute bona
fide orders where you have reasonable grounds to believe that the Account and
the other party have the financial capability to complete the transaction. The
Clearing Firm reserves the right at any time to place a limit (of either dollars
or number of securities) on the size of transactions that the Clearing Firm will
accept for clearance in these circumstances., If, after you have received notice
of such limitation, you execute an order in excess of the limit established by
the Clearing Firm, the Clearing Firm may notify the other party to the trade and
such party’s broker that the Clearing Firm will not accept the transaction for
clearance and settlement.

 

7. Commissions.

You shall have sole discretion to determine the amount of commission and other
charges for Customers’ services or transactions cleared by the Clearing Firm.
You shall be solely responsible to notify Customers of your commission and
charges schedules.

 

8. Clearing Firm Charges.

 

  8.1. Fees for Basic Services.

The Clearing Firm’s fees for services will be as set forth in Schedule A,
attached hereto and made a part hereof. The Clearing Firm agrees to pay to you
not less frequently than monthly such commissions and other income received by
the Clearing Firm less any amounts due to the Clearing Firm under this Agreement
or otherwise. In the event that this Agreement is terminated pursuant to
Section 23 or otherwise by operation of law, the Clearing Firm shall offset any
and all liabilities, costs or expenses due it from you which remain unpaid as of
the date of termination against the revenue then in the possession of the
Clearing Firm.

 

  8.2. Other Fees.

It is understood and agreed that the charges set forth herein notwithstanding,
additional charges for specific services rendered by the Clearing Firm may be
charged to either you or the Account upon notification by the Clearing Firm to
you. In the event that fees or charges imposed by exchanges, clearing
corporations, the SEC, and the like are modified; any such increase or reduction
may be assessed against you or your customers as the case may be.

 

  8.3. Other Matters.

In the event that you shall suffer an event that could cause a termination of
the Agreement under Section 23, the Clearing Firm shall offset any and all
liabilities, costs or expenses due it from you which remain unpaid as of the
applicable termination date against the commissions owed to you hereunder or any
of your assets then in the possession of the Clearing Firm.

 

17



--------------------------------------------------------------------------------

  8.4. Legality.

In no event shall the fees charged in this Section 8 be in contravention of the
Applicable Rules. In the event that such fees are deemed by the Clearing Firm to
be in contravention of the Applicable Rules, they shall be replaced with fees
mutually agreed upon by the Clearing Firm and you.

 

9. Clearing Firm Action.

 

  9.1. Right to Buy-in or Sell-out.

The Clearing Firm shall have sole discretion to execute buy-ins or sell-outs
subject to industry regulation and practice in any Account whenever it
determines such action appropriate regardless of whether an Account has
requested an extension of time in which to make payment. Any request by you that
the Clearing Firm should waive either buying-in or selling-out an Account must
be in writing signed by an officer, partner, or principal of yours and you agree
that if the Clearing Firm accedes to your request you will indemnify (as
provided in Section 4 of this Agreement) the Clearing Firm with respect thereto.
The Clearing Firm shall have discretion to consent to any application, or to
apply for such extension to FINRA, for an extension of time for any Account to
make any payment required by Regulation T.

 

  9.2. Tenders.

In the event of a tender offer or similar action, shares purchased for cash or
borrowed will not be considered part of an Account’s tendered position until
such shares are in the Clearing Firm’s actual possession. The Clearing Firm will
reduce the tender for your accounts and the Accounts by the amount of the short
or unreceived shares. During the tender period in which there are competing and
counter tender offers for a security, the Clearing Firm will tender only on a
trade date basis the number of the shares net long in your accounts and the
Accounts as of either the proration or withdrawal date.

 

  9.3. Credit Reports.

The Clearing Firm shall have the right to investigate, or arrange for an
appropriate party to investigate, your credit; provided, however, that you may
make a written request for disclosure of the nature of such investigation within
a reasonable time. Nothing in this paragraph shall be construed to relieve you
of your obligation to oversee your financial integrity.

 

10. Clearing Firm Not Responsible.

 

  10.1. The Clearing Firm shall not be responsible, and to the extent applicable
Introducing Firm shall be responsible, for:

 

  10.1.1. Determining the suitability of transactions, including compliance with
NYSE Rule 405, for your accounts or the Accounts of your Customers, even if
Clearing Firm has been provided with such information as the income, net worth
or investment objectives of your Customers in order for Clearing Firm to provide
services to you.

 

18



--------------------------------------------------------------------------------

  10.1.2. Ensuring that there is a reasonable basis for any recommendations made
to your Customers.

 

  10.1.3. Handling (including conducting the supervisory review) of any Account
for an employee or officer of any member organization, self-regulatory
organization, bank, trust company, insurance company, or other organization
engaged in the securities business, unless you shall strictly conform with the
requirements of NYSE Rule 407, as provided in Section 1.2 of this Agreement, and
FINRA Rule 3050, or the successor of either of them.

 

  10.2. Force Majeure.

The Clearing Firm shall not be liable for any loss caused, directly or
indirectly, by government restrictions, exchange or market rulings, suspension
of trading, war, strikes or other conditions beyond the control of the Clearing
Firm. In the event that any communications network or computer system used by
the Clearing Firm, whether or not provided by the Clearing Firm, is rendered
inoperable for reasons that are beyond the control of the Clearing Firm, the
Clearing Firm shall not be liable to you for any loss, liability, claim, damage
or expense resulting, either directly or indirectly, therefrom.

 

  10.3. No Third Party Beneficiaries.

This Agreement is made and performed solely by the parties thereto and nothing
herein shall be construed to make any party a third party beneficiary to this
Agreement. Introducing Firm agrees to enter into agreements with its customers
that make Introducing Firm responsible to provide any services that it may
provide to its customers.

 

11. Notifications and Information to Clearing Firm.

 

  11.1. Provision of Form BD and FOCUS.

You agree to supply the Clearing Firm with copies of financial information and
reports, including amendments to your Form BD, filed by you with the SEC, and
Financial and Operational Combined Uniform Single Reports (“FOCUS Reports”)
simultaneous with the filing thereof with your SRO. You shall instruct FINRA to
provide copies of FOCUS reports electronically to Clearing Firm.

 

  11.2. Provision of Other Information.

At the request of the Clearing Firm, you shall submit to the Clearing Firm
(1) on a monthly basis or, at more frequent intervals, information and reports
relating to your financial integrity, including information regarding your
aggregate indebtedness ratio and net capital and (2) all information in your
possession that may be requested by a Financial Regulatory Authority pertinent
to the performance and supervision of the Clearing Firm’s responsibilities under
this Agreement. In addition, you shall promptly advise the Clearing Firm of any
requests for information from the SEC, FINRA, the NYSE or any SRO concerning
your financial position, including your firm’s net capital position.

 

19



--------------------------------------------------------------------------------

  11.3. Notification of Material Events.

You shall provide the Clearing Firm with reasonably detailed information related
to all actions, suits, investigations, inquiries, or other proceedings (formal
or informal) pending, or known to be contemplated, against or affecting you or
any of your principals before any court, arbitrator, governmental authority, or
Financial Regulatory Authority that might have a material impact on your
financial condition or business prospects. You shall provide the Clearing Firm
with this information in writing and within ten (10) business days of the
initiation of such event.

 

  11.4. Representation of Accuracy of Information.

You represent and warrant that the information provided to the Clearing Firm in
connection with this Agreement, as well as all other information provided to the
Clearing Firm, is and will be accurate and complete in all material respects.

 

  11.5. Day Trading: Intraday Margin Tracking and Notification of Clearing Firm

Introducing Firm understands and agrees that day trading (i.e., the purchasing
and selling or the selling and purchasing of the same security on the same day
in a margin account) entails an added degree of risk. Without limiting any of
the terms of the this Agreement, Introducing Firm agrees that with respect to
any Introduced Account that is a “pattern day trader” (i.e., a customer that
executes four (4) or more day trades within five (5) business days). Introducing
Firm will promply notify Clearing Firm in the event that one of its introduced
accounts, or a group of Introduced Accounts which are under common control or
acting in concert, qualifies as a “pattern day trader”. For the purposes of this
Paragraph, “prompt notice” shall mean as soon as possible but in no event later
than the opening of business on the subsequent trading day of qualifying as a
“pattern day trader”; thereafter Introducing Firm shall make a determination
that the Introduced Account or the group of Introduced Accounts have exceeded
the day trading margin requirements. For purposes of this paragraph, “notice”
shall mean email notification by Introducing Firm to bcc_controlgroup@ml.com or
such other address as Clearing Firm shall from time to time designate.

 

12. Arbitration.

 

  12.1. YOU AGREE THAT ALL CONTROVERSIES THAT MAY ARISE BETWEEN YOU AND THE
CLEARING FIRM, INCLUDING, BUT NOT LIMITED TO, THOSE INVOLVING ANY TRANSACTION IN
ANY ACCOUNTS OF YOUR CUSTOMERS, OR THE CONSTRUCTION, PERFORMANCE, OR BREACH OF
THIS OR ANY OTHER AGREEMENT BETWEEN US, WHETHER ENTERED INTO OR OCCURRING PRIOR,
ON, OR SUBSEQUENT TO THE DATE HEREOF, SHALL BE DETERMINED BY ARBITRATION.

THIS AGREEMENT TO ARBITRATE ALL CONTROVERSIES DOES NOT CONSTITUTE AN AGREEMENT
TO ARBITRATE THE ARBITRABILITY OF ANY CONTROVERSY BETWEEN YOU AND THE CLEARING
FIRM, UNLESS OTHERWISE CLEARLY AND UNMISTAKABLY REQUIRED BY THE ARBITRATION
RULES OF THE FORUM ELECTED, AS SET FORTH BELOW.

 

20



--------------------------------------------------------------------------------

  12.2. YOU UNDERSTAND AND AGREE THAT:

 

  •  

ARBITRATION IS FINAL AND BINDING ON THE PARTIES.

 

  •  

THE PARTIES ARE WAIVING THEIR RIGHT TO SEEK REMEDIES IN COURT, INCLUDING THE
RIGHT TO A JURY TRIAL.

 

  •  

PRE-ARBITRATION DISCOVERY IS GENERALLY MORE LIMITED THAN AND DIFFERENT FROM
COURT PROCEEDINGS.

 

  •  

THE ARBITRATORS’ AWARD IS NOT REQUIRED TO INCLUDE FACTUAL FINDINGS OR LEGAL
REASONING AND ANY PARTY’S RIGHT TO APPEAL OR TO SEEK MODIFICATION OF RULINGS BY
THE ARBITRATORS IS STRICTLY LIMITED.

 

  •  

THE PANEL OF ARBITRATORS WILL TYPICALLY INCLUDE A MINORITY OF ARBITRATORS WHO
ARE AFFILIATED WITH THE SECURITIES INDUSTRY.

 

  12.3. ANY ARBITRATION UNDER THIS AGREEMENT SHALL BE CONDUCTED ONLY BEFORE
FINRA. JUDGMENT UPON THE AWARD OF THE ARBITRATORS MAY BE ENTERED IN ANY COURT,
STATE OR FEDERAL, HAVING JURISDICTION. NOTHING CONTAINED HEREIN SHALL LIMIT THE
ABILITY OF THE ARBITRATORS TO MAKE AN AWARD UNDER THE RULES OF THE ARBITRATION
FORUM AND APPLICABLE LAW. ANY SUCH ARBITRATION SHALL BE CONDUCTED AS A BROKER TO
BROKER OR MEMBER TO MEMBER DISPUTE.

 

  12.4. NO PERSON WHO IS A MEMBER OF A PUTATIVE CLASS WHO HAS NOT OPTED OUT OF
THE CLASS, WITH RESPECT TO ANY CLAIMS ENCOMPASSED BY THE PUTATIVE CLASS ACTION
SHALL BRING A PUTATIVE OR CERTIFIED CLASS ACTION TO ARBITRATION, OR SEEK TO
ENFORCE ANY PRE-DISPUTE ARBITRATION AGREEMENT AGAINST ANY PERSON WHO HAS
INITIATED IN COURT A PUTATIVE CLASS ACTION UNTIL:

 

  (i) THE CLASS CERTIFICATION IS DENIED;

 

  (ii) THE CLASS IS DECERTIFIED; OR

 

  (iii) THE PERSON IS EXCLUDED FROM THE CLASS BY THE COURT.

FORBEARANCE TO ENFORCE AN AGREEMENT TO ARBITRATE SHALL NOT CONSTITUTE A WAIVER
OF ANY RIGHTS UNDER THIS AGREEMENT EXCEPT TO THE EXTENT STATED HEREIN.

 

  12.5. NOTWITHSTANDING THE FOREGOING, ANY AGREEMENT OR AWARD MADE AS A RESULT
OF AN ARBITRATION PROCEEDING SHALL NOT BE IN VIOLATION OF SECTION 408 OF THE TAX
CODE AND THE RELATED REGULATIONS.

 

21



--------------------------------------------------------------------------------

  12.6. Provisional Remedies.

In the event that Clearing Firm shall seek to enforce its rights under
Section 12 of this Agreement, Clearing Firm may at any time prior to the initial
hearing pertaining to such action, seek, by application to the United States
District Court for the Southern District of New York or the Supreme Court of the
State of New York for the County of New York, any such temporary or provisional
relief or remedy (“Provisional Remedy”) provided for by the laws of the United
States or the State of New York as would be available in an action based upon
such dispute or controversy in the absence of an agreement to arbitrate. The
parties herein acknowledge and agree that it is their intention to have any such
application for a Provisional Remedy decided by the Court to which it is made
and that such application shall not be referred to or settled by arbitration. No
such application to either said Court for a Provisional Remedy, nor any act or
conduct by either party in furtherance of or in opposition to such application,
shall constitute a relinquishment or waiver of any right to have the underlying
dispute or controversy with respect to which such application is made settled by
arbitration in accordance with this Agreement.

 

13. Representations and Warranties.

 

  13.1. You represent, warrant and covenant that you are, and during the term of
this Agreement, you will:

 

  13.1.1. Remain in substantial compliance with the capital and financial
reporting requirements of every SRO of which you are a member and the capital
requirements of every state in which you are licensed as a broker/dealer, and
maintain at all times a net capital computed in accordance with Rule 15c3-1 of
the Exchange Act of at least $250,000,

 

  13.1.2. Immediately notify the Clearing Firm when (1) your net capital is less
than the applicable amount set forth in 13.1.1 above, (2) your Aggregate
Indebtedness Ratio (as defined by the Exchange Act) reaches or exceeds 10 to 1,
or (3) if you have elected to operate under Rule l5c3-1(a)(1)(ii) of the
Exchange Act, when your net capital is less than 5% of aggregate debit items
computed in accordance with Rule l5c3-3,

 

  13.1.3. Remain duly registered or licensed and in good standing as a
broker/dealer under the Applicable Rules,

 

  13.1.4. Have all the requisite authority to enter into this Agreement and to
retain the services of the Clearing Firm in accordance with the terms hereof,

 

  13.1.5. Remain a member in good standing of FINRA. You will promptly notify
the Clearing Firm of any change in your exchange and self regulatory
organization memberships or affiliations. You shall also comply with the
non-member access rules have been promulgated by any national securities
exchange of which you are not a member and upon which you enter any order for
execution,

 

22



--------------------------------------------------------------------------------

  13.1.6. Notify the Clearing Firm before becoming a party to a merger or
consolidation, or engage in a sale of all or substantially all of your assets
without the prior written consent of the Clearing Firm,

 

  13.1.7. Notify the Clearing Firm of any material change in the character of
your business from the business represented by you to the Clearing Firm to
induce it to enter into this Agreement, and

 

  13.1.8. Observe the requirements of the Applicable Rules promulgated by the
United States government or any state or municipal government thereof applicable
to you.

 

  13.1.9. Not assume any cashiering functions for any Account and not generate
or prepare any statements or confirmations respecting any Account, unless
expressly agreed in writing by the Clearing Firm.

 

  13.2. The Clearing Firm represents, warrants and covenants that it is and
during the term of this Agreement will:

 

  13.2.1. Remain a member in good standing of FINRA and will remain duly
licensed and in good standing as a broker/dealer under Applicable Rules,

 

  13.2.2. Have all the requisite authority, in conformity with Applicable Rules,
to enter into and perform this Agreement, and

 

  13.2.3. Remain in substantial compliance with (1) the capital and financial
reporting requirements of every national securities exchange or association of
which it is a member, (2) the capital requirements of the SEC, and (3) the
capital requirements of every state in which it is licensed as a broker/dealer.

 

14. Confidentiality of Information

 

  14.1. Commercial Confidentiality.

The Clearing Firm represents and warrants that the names and addresses of your
Customers which have or which may come to its attention in connection with the
clearing and related functions it has assumed under this Agreement are
confidential and shall not be utilized by the Clearing Firm except in connection
with the functions performed by the Clearing Firm pursuant to this Agreement.
Notwithstanding the foregoing, should an Account request that the Clearing Firm
or an affiliate of the Clearing Firm become its broker, acceptance of such
Account by the Clearing Firm or such affiliate shall not be deemed to violate
this representation and warranty, nor result in a breach of this Agreement. The
Clearing Firm is authorized to provide account data directly to any requesting
Customer or any representative authorized by a Customer.

 

23



--------------------------------------------------------------------------------

15. PAIB Requirements.

 

  15. The Clearing Firm and you agree to comply with the SEC No-Action Letter,
dated November 3, 1998 (“No-Action Letter”), relating to the capital treatment
of assets in the proprietary account of an introducing broker (“PAIB”) and to
permit you to use PAIB assets in your net capital computations.

 

  15.1. You shall identify to Clearing Firm in writing all accounts that are, or
from time to time may be, your proprietary accounts. The Clearing Firm shall
perform a computation for your PAIB assets (“PAIB Reserve Computation”) in
accordance with the customer reserve computation set forth in SEC Rule 15c3-3
(“Customer Reserve Formula”) with the following modifications:

 

  1) Any credit (including a credit applied to reduce a debit) that is included
in the Customer Reserve Formula may not be included as a credit in the PAIB
Reserve Computation;

 

  2) Note E(3) to Rule 15c3-3a which reduces debit balances by 1% under the
basic method and subparagraph (a)(1)(ii)(A) of the net capital rule which
reduces debit balances by 3% under the alternative method shall not apply; and

 

  3) Neither Note E(1) to Rule 15c3-3a nor NYSE Interpretation /04 to Item 10 of
Rule 15c3-3a regarding securities concentration charges shall be applicable to
the PAIB Reserve Computation.

 

  15.2. The PAIB Reserve Computation shall include all proprietary accounts
belonging to you. All PAIB assets shall be kept separate and distinct from
customer assets under the Customer Reserve Formula in Rule 15c3-3.

 

  15.3. The PAIB reserve computation shall be prepared within the same time
frames as those prescribed by Rule 15c3-3 for the Customer Reserve Formula.

 

  15.4. The Clearing Firm shall establish and maintain a separate “Special
Reserve Account for the Exclusive Benefit of Customers” with a bank in
conformity with the standards of paragraph (f) of Rule 15c3-3 (“PAIB Reserve
Account”). Cash or qualified securities as defined in the Customer Reserve
Formula shall be maintained in the PAIB Reserve Account in an amount equal to
the PAIB reserve requirement.

 

  15.5. If the PAIB reserve computation results in a deposit requirement, the
requirement may be satisfied to the extent of any excess debit in the customer
reserve formula of the same date. However, a deposit requirement resulting from
the Customer Reserve Formula shall not be satisfied with excess debits from the
PAIB reserve computation. Any deposit associated with a requirement based on a
PAIB computation shall be maintained in accordance with SEC Rule
15c3-1(c)(2)(iv)(E) and this Agreement Any deposit by either party represents
neither an ownership interest on behalf of the Clearing Firm in you nor an
ownership interest on your behalf in the Clearing Firm.

 

24



--------------------------------------------------------------------------------

  15.6. Within two business days of entering into this Agreement, you shall
notify your designated examining authority in writing (with copy to the Clearing
Firm) that you have entered into this Agreement.

 

  15.7. Your commissions receivable and other receivables from the Clearing Firm
(excluding clearing deposits) that are otherwise allowable assets under the net
capital rule shall be excluded from the PAIB reserve computation if the amounts
have been clearly identified as receivables on your books and records and as
payables on the books of the Clearing Firm.

 

  15.8. You represent that you are not a guaranteed subsidiary of a clearing
broker and that you are not a guarantor of a clearing broker. You also represent
that you will immediately notify the Clearing Firm in the event that either of
the foregoing representations become inaccurate.

 

  15.9. Upon discovery that any deposit made to the PAIB Reserve Account did not
satisfy its deposit requirement, the Clearing Firm shall by facsimile or
telegram immediately notify its designated examining authority and the SEC.
Unless a corrective plan is found acceptable by the SEC and the designated
examining authority, the Clearing Firm shall provide written notification to you
within 5 business days of the date of discovery that PAIB assets held by the
Clearing Firm shall not be deemed allowable assets for net capital purposes. The
notification shall also state that if you wish to continue to count its PAIB
assets as allowable, you have until the last business day of the month following
the month in which the notification was made to transfer all PAIB assets to
another clearing broker. However, if the deposit deficiency is remedied before
the time at which you must transfer your PAIB assets to another clearing broker,
you may choose to keep your assets at the Clearing Firm.

 

  15.10. The parties shall adhere to the terms of the No-Action Letter,
including the Interpretations set forth therein, in all respects.

 

16. Exception Reports and Check Writing Authority.

 

  16.1. Exception Reports.

The Clearing Firm agrees to furnish to you at the commencement of this
Agreement, as provided in Section 23.1 or promptly thereafter a list of all
reports that it offers to you to assist you to supervise and monitor the
Accounts in order for you to carry out your functions and responsibilities
pursuant to this Agreement. The Clearing Firm may provide data or data software
to you that enable you to prepare your own reports The Clearing Firm agrees to
provide a written notice to your chief executive and compliance officers within
30 days of July 1 of each year indicating the list of reports offered to you and
specify the reports that were actually requested by or supplied to you. A copy
of the notice will be sent to your designated examining authority. Attached to
this Agreement, as Schedule B, is a list of reports currently available to you;
each year that report list shall be updated to reflect currently offered
reports.

Any reports that you request from the Clearing Firm may be delivered by mail or
by electronic means in the Clearing Firm’s discretion. You shall notify the
Clearing Firm of your lack of receipt of any such reports within 2 days after
the day on which such reports are required to be delivered to you.

 

25



--------------------------------------------------------------------------------

  16.2. Check Writing Authority.

In connection with the services that are to be performed by the Clearing Firm
under this Agreement, the Clearing Firm will not establish a checking account on
your behalf or on behalf of your customers.

 

17. Deposit Account.

 

  17.1. Establishment of Deposit Account.

To further assure Introducing Firm’s performance of its obligations under this
Agreement, including but not limited to its indemnification obligations under
Section 4, Introducing Firm shall, on or before the execution of this Agreement,
establish an account at Clearing Firm to be designated as Introducing Firm’s
Deposit Account (the “Deposit Account”). The Deposit Account shall not represent
an ownership interest by Introducing Firm in Clearing Firm. The Deposit Account
shall at all times contain cash, securities, or a combination of both, having a
market value of at least the amount set forth in Schedule A. The securities
placed in the Deposit Account shall consist only of direct obligations issued by
or guaranteed as to principal and interest by the United States Government. In
the event of a substantial change in the nature and extent of Introducing Firm’s
business operations, Clearing Firm may require that an additional amount be
deposited promptly in the Deposit Account. If such a deposit is not made in the
amount specified, whether or not Introducing Firm agrees that the amount is
justified under this Section, Clearing Firm may terminate this Agreement
forthwith.

 

  17.2. Clearing Firm’s Right to Offset.

If (1) Clearing Firm shall have any claim against Introducing Firm or a customer
of Introducing Firm which has not been resolved within five business days after
Clearing Firm presents such claim to Introducing Firm; or (2) if Clearing Firm
shall suffer any loss or incur any expense for which it is entitled to be
indemnified pursuant to this Agreement, and Introducing Firm shall fail to make
such indemnification within five business days after being requested to do so,
Clearing Firm may deduct the amount of such claim, loss, or expense from any
account of Introducing Firm. Clearing Firm may withdraw cash or securities (or
both) having a market value equal to the amount of such claimed deficiency. If
those funds are withdrawn from the Deposit Account, then Introducing Firm shall
be obligated to make an immediate deposit in the Deposit Account of cash or
securities sufficient to bring the Deposit Account back to a value of at least
the amount required by Schedule A.

 

  17.3. Termination of Deposit Account.

Within thirty (30) days, commencing five (5) business days following the initial
transfer of customer Accounts pursuant to the termination of this Agreement
under Section 23 of this

 

26



--------------------------------------------------------------------------------

Agreement, Clearing Firm shall pay and deliver to Introducing Firm, the funds
and securities in the Deposit Account, less any amounts to which it is entitled
under the preceding Section; provided, however, that Clearing Firm may:
(1) retain the Deposit Account for such period of time until transfer of all
customer and proprietary accounts of Introducing Firm have been completed and
(2) retain in the Deposit Account such amount for such period as it deems
appropriate for its protection from any claim or proceeding of any type, then
pending or threatened, until the final determination of such claim or proceeding
is made. If a threatened claim or proceeding is not resolved or if a legal
action or proceeding is not instituted within a reasonable time after the
termination of this Agreement, any amount retained with respect to such claim,
proceeding, or action shall be paid or delivered to Introducing Firm.

 

18. Order Audit Trail System (OATS).

 

  18.1. Each Party Responsible for its Own Reporting

 

  18.1.1. The Clearing Firm has taken all necessary steps to comply with FINRA’s
requirements relating to the Order Audit Trail System (“OATS”). To the extent
applicable, for all NASDAQ transactions executed by the Clearing Firm, the
Clearing Firm agrees to perform OATS reporting for all data commencing at the
time an order is received by the Clearing Firm.

 

  18.1.2. The Clearing Firm will not (i) report any data covering time periods
before an order is received by it, (ii) report data on transactions that were
settled and/or cleared but not executed by the Clearing Firm or (iii) report
data for transactions that were cleared through another clearing broker.

 

  18.1.3. Introducing Firm understands and agrees that it retains responsibility
for compliance with OATS reporting requirements with respect to its own handling
of customer orders.

 

  18.1.4. Each party shall make and keep records in accordance with applicable
rules in connection with its obligations hereunder. The parties will cooperate
with each other to effect the intent of this Section.

 

19. Relationship Between the Parties.

 

  19.1. Merger.

This Agreement supersedes and replaces all other agreements between the parties
with respect to the matters contemplated hereby.

 

  19.2. Successors and Assigns.

This Agreement shall be binding and inure to the benefit of the parties hereto
and their respective, permitted successors, assigns or transferees. Neither
party may assign any of its rights or obligations hereunder without the prior
written consent of the other party or its

 

27



--------------------------------------------------------------------------------

successors, assigns or transferees. Such consent shall not be unreasonably
withheld. You consent to the assignment by the Clearing Firm to any affiliate of
Clearing Firm that is a U.S. registered broker-dealer if such affiliate executes
and delivers to Introducing firm written notification pursuant to which such
affiliate assumes the obligations of Clearing firm under this agreement.

 

  19.3. No Partnership or Joint Venture.

This Agreement and any operation hereunder is not intended to be, shall not be
deemed to be, and shall not be treated as a general or limited partnership,
association, or joint venture between you and the Clearing Firm.

 

  19.4. Restrictions on Advertising and Marketing.

You shall not, without having obtained the prior written approval of the
Clearing Firm, place any advertisement in any newspaper, publication, periodical
or any other media or in any manner whatsoever (including your letterhead,
business card or website) that makes reference to the Clearing Firm or any of
its Affiliates, or to the clearing arrangements, or any of the services embodied
in this Agreement.

 

  19.5. No Holding Out.

You shall not hold yourself out as an agent of the Clearing Firm or of any of
its Affiliates. Should you in any way hold yourself out as, advertise, or
represent that you are the agent of the Clearing Firm or any of its Affiliates,
the Clearing Firm may terminate this Agreement immediately upon notice to you
and you shall be liable for any loss, liability, damage, claim, cost, or expense
(including but not limited to fees and expenses of legal counsel), as sustained
or incurred by the Clearing Firm as a result of such representation of agency or
apparent authority to act as an agent of the Clearing Firm or agency, and for
cost liability or expense to Clearing Firm in the termination of this Agreement.

 

  19.6. Mutual Fund Sales.

Mutual fund sales by the Introducing Firm to its customers shall be conducted
pursuant an agreement between the Introducing Firm and the relevant mutual fund,
fund manager or fund management complex. Compliance with all applicable
representations and warranties relative to purchases and sales of such funds
shall be exclusively the responsibility of the Introducing Firm. The role of the
Clearing Firm shall be limited to the clearing and settlement of such trades,
distribution of proxy and corporate action materials where necessary as
contemplated by this Agreement. Fees collected by the Clearing Firm for transfer
agent and similar and related functions shall be the property of the Clearing
Firm; all sales and supervisory practices shall be exclusively the
responsibility of the Introducing Firm. The Introducing Firm shall not be
entitled to receive any asset-based sales charges or service fees (as such terms
are defined in FINRA Rule 2830(b)) in respect of any no-load fund from the
Clearing Firm and agrees not to demand any such fees directly from a no-load
fund, regardless of whether such amounts may have been paid to the Clearing Firm
by the no-load fund.

 

28



--------------------------------------------------------------------------------

  19.7 Fund Sweeps.

The Introducing Firm represents that the establishment of any relationship with
a money market fund, for itself or any Customer, for the purpose of establishing
a sweep feature, with or without check writing and/or debit card privileges
shall be pursuant to authority granted by the Customer to the Introducing Firm;
the Clearing Firm shall have no responsibility for obtaining any authorizing
instrument from the Customer with respect thereto. The Introducing Firm shall
maintain all necessary and appropriate records evidencing its authority to act
for Customers.

 

  19.8 Exchange of Information.

Each party shall promptly supply the other with all appropriate information in
its possession necessary or appropriate to enable the other party properly to
perform its obligations under this Agreement.

 

20. Electronic Connectivity.

 

  20.1. In the event that you or any of your Customers elects to send orders to
buy or sell securities through electronic systems or networks, provided by a
third party vendor (each, a “System”), the receipt of any such orders shall be
subject to the provisions of this Section 20.

 

  20.2. Electronic delivery of orders to Clearing Firm will be subject to any
trading limits that the Clearing Firm may reasonably establish, revise and
communicate from time to time to you. You shall be responsible for compliance
with Applicable Rules. You shall be responsible for providing the Clearing Firm
with all terms and conditions relevant to your and your Customers’ orders, for
designating any of your and your Customers’ short sales as such and for locating
your borrow of shares prior to placing any short sale orders with the Clearing
Firm, as required by Applicable Rules.

 

  20.3. You acknowledge and agree that any System employed by you or your
Customers is provided solely by a third party and neither Clearing Firm nor its
affiliates makes any express or implied warranties or representations of any
kind, including without limitation, any warranties of merchantability or fitness
for a particular purpose or use concerning the System. In the event that the
Clearing Firm permits you to access certain markets through Systems made
available to the Clearing Firm by such market (including but not limited to the
NYSE DOT System or any other market based order entry or execution system), you
accept all of the limitations placed on such System and all conditions of use
and agree that the Clearing Firm will have no responsibility whatsoever to you
or your Customers for any action taken or failed to be taken through use of such
System. Neither Clearing Firm nor any of its affiliates guarantees the accuracy,
performance or availability of the System and none of them shall be responsible
to you or any other person or entity for any losses, expenses or damages related
to their use of the System or any failure of the System to perform.

 

  20.4.

You are solely responsible for the accuracy and the adequacy of the data and
information input by you and your Customers and the resultant consequences
thereof. Upon its

 

29



--------------------------------------------------------------------------------

 

electronic acknowledgement of receipt of an order from you or your Customer, the
Clearing Firm shall effect the applicable order during the normal hours that the
relevant exchange or market is open. The Clearing Firm will assume the
obligations of processing, or causing any of its affiliates involved in the
transaction to process, the transactions effected hereunder, provided you, your
Customer or the agent of either of them has taken all necessary steps for the
Clearing Firm to process such transactions. Unless the Clearing Firm has
acknowledged receipt of an order (by electronic means or otherwise) neither it
nor any of its affiliates shall be responsible for such orders, or be liable for
any special, incidental, indirect or consequential damages of any kind resulting
from its or its affiliates’ performance or failure to perform hereunder.

 

  20.5. You agree to notify each of your Customers utilizing a System of the
terms of the substance of this Section 20 before any such Customer may place an
order using a System. Either you or the Clearing Firm, at the discretion of
either, may immediately terminate the electronic access contemplated hereunder.
You agree to notify all of your Customers utilizing a System immediately in the
event such a termination occurs.

 

21. Notices.

Notices to you shall be sent to you at the address specified on the first page
hereof with a copy to General Counsel at the same address. Notices to the
Clearing Firm shall be sent to it at 10th Floor, 101 Hudson Street, Jersey City,
NJ 07302, Attention: Sales and Marketing, with a copy to: General Counsel,
Broadcort Division, at the same address. All notices, statements, instructions
or other documents required to be given hereunder shall be in writing and shall
be given either personally or by certified or registered mail, postage prepaid,
return receipt requested. Either party may, by notice given in accordance with
this Section, change the address to which notices, statements, instructions or
other documents are to be sent to such party. All notices, statements,
instructions and other documents hereunder that are mailed shall, except as
otherwise set forth herein, be deemed to have been given upon receipt.

 

22. Miscellaneous.

 

  22.1. Non-exclusivity of Remedies.

The enumeration herein of specific remedies shall not be exclusive of any other
remedies. Any delay or failure by any party to this Agreement to exercise any
right herein contained, now or hereafter existing under the Applicable Rules,
shall not be construed to be a waiver of such right, or to limit the exercise of
such rights. No single, partial, or other exercise of any such right shall
preclude the further exercise thereof or the exercise of any other right.

 

  22.2. New York Law to Apply.

THE CONSTRUCTION AND EFFECT OF EVERY PROVISION OF THIS AGREEMENT, THE RIGHTS OF
THE PARTIES HEREUNDER, AND ANY QUESTIONS ARISING OUT OF THE AGREEMENT, SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THEREOF.

 

30



--------------------------------------------------------------------------------

  22.3. Savings Clause.

If any provision or condition of this Agreement shall be held to be invalid or
unenforceable by any court, or regulatory or self-regulatory agency or body,
such invalidity or unenforceability shall attach only to such provision or
condition. The validity of the remaining provisions and conditions shall not be
affected thereby and this Agreement shall be carried out as if any such invalid
or unenforceable provision or condition was not contained herein.

 

  22.4. Applicable Currencies.

All fees, charges, and payments made hereunder by the Introducing Firm to the
Clearing Firm or by Clearing Firm to the Introducing Firm, shall be made in U.S.
dollars. All transactions in the securities covered by this Agreement shall be
settled by the Clearing Firm in the currency or currencies in which such
securities are denominated (the “Designated Currency”). Revenue generated from
transactions cleared and settled hereunder shall be based on the Designated
Currency, which amount shall, upon instructions from the Introducing Firm, be
converted by the Clearing Firm into U.S. dollars at the exchange rate agreed by
the parties.

 

  22.5. Trade Compression.

You agree that when submitting trades for clearance and settlement, your trade
files will present transactions on an uncompressed and unsummarized basis.

 

  22.6. Exclusivity.

You shall utilize the services of the Clearing Firm as your exclusive provider
of securities clearing and settlement services within the United States.

 

  22.7. Captions.

Captions herein are for convenience only and are not of substantive effect.

 

23. Termination of Agreement; Change in Circumstances: Transfer of Accounts.

 

  23.1. Except as provided in Section 23.9.1, this Agreement shall become
effective upon commencement of the Introducing Firm introducing any Customer
Accounts or the clearing of transactions on a fully disclosed basis for such
Accounts; this Agreement shall continue until termination as provided herein.

 

  23.2. This Agreement shall continue for the initial term provided in Schedule
A (“Initial Term”) and shall continue until terminated by either Clearing Firm
or by Introducing Firm as provided in this Section. In the event that this
Agreement is terminated by Introducing Firm at any time during the Initial Term;
Introducing Firm shall pay to Clearing Firm the amount of the termination fee as
provided in Schedule A (“Termination Fee”). The Termination Fee will be waived
if the Introducing Firm undergoes a change in control, pursuant to section
23.4.1 below, and the new owner, at the time of termination, is currently an
introducing firm in good standing with the Clearing Firm or its affiliate,
including Merrill Lynch Professional Clearing Corp.

 

31



--------------------------------------------------------------------------------

  23.3. Termination by Clearing Firm Upon 30 Days’ Notice.

Clearing Firm may terminate this Agreement upon 30 days’ prior written notice to
you in the event that: (1) you fail to strictly comply with any provisions of
this Agreement; (2) any of your representations, warranties or covenants in this
Agreement is or becomes false or misleading; or (3) any of your directors,
executive officers, general securities principals or financial and operations
principals is enjoined, prohibited, disciplined or suspended as a result of
administrative or judicial proceedings, or proceedings of a self-regulatory
organization of which you are a member.

 

  23.4. Immediate Termination.

Clearing Firm may terminate this Agreement forthwith upon notice to you in the
event that:

 

  23.4.1. You undergo a change in control, such phrase having the same meaning
as FINRA Rule 1017(a)(4);

 

  23.4.2. Your net capital is less than the amount warranted by you pursuant to
Section 13.1.1 of this Agreement.

 

  23.4.3. You are adjudicated bankrupt or insolvent or a trustee or similar
creditors’ representative is appointed by court order, or any of your property
is sequestered by court order and such order remains in effect for more than
thirty (30) calendar days, or a petition is filed by or against you either
voluntarily or involuntarily under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation law of any
jurisdiction, whether now or hereafter in effect, and is not dismissed within
thirty (30) calendar days of such filing, or you make an assignment for the
benefit of your creditors, or admit in writing your inability to pay your debts
generally as they become due, or consents to the appointment of a receiver,
trustee or liquidator for you or for any property held by you;

 

  23.4.4. The occurrence of any condition or event that, in the reasonable
judgment of Clearing Firm, will have a material adverse effect on your ability
to conduct your business, or Clearing Firm deems itself insecure with respect to
your ability to perform your obligations under this Agreement.

 

  23.5. Automatic Termination.

You will notify Clearing Firm immediately and in all events this Agreement shall
terminate automatically and without any action by Clearing Firm in the event
that you:

 

  23.5.1. are no longer registered as a broker-dealer with the SEC and a member
in good standing of FINRA;

 

  23.5.2. cease to conduct a securities business or

 

32



--------------------------------------------------------------------------------

  23.5.3. are criminally indicted, enjoined, disabled, suspended, prohibited or
otherwise unable to engage in the securities business, or any part of it, as a
result of any administrative or judicial proceeding or action by the US
Department of Justice or state prosecutor, the SEC, the NYSE, FINRA, any state
securities regulator or any other self-regulatory organization having
jurisdiction, or pursuant to a voluntary agreement or understandings with any of
the aforementioned entities.

 

  23.6. After the Initial Term, this Agreement may be terminated by either party
upon 90 days prior notice, as provided in Section 21. At any time, the Clearing
Firm may terminate this Agreement upon 90 days prior notice to you as provided
in Section 21.

 

  23.7. Conversion of Accounts.

In the event that this Agreement is terminated for any reason, Introducing Firm
shall arrange for the conversion of Introducing Firm’s and its customer accounts
to another clearing broker or to Introducing Firm if it becomes self-clearing.
Introducing Firm shall give Clearing Firm notice (the “Conversion Notice”) of:
(1) the name of the broker that will assume responsibility for clearing services
for Customers and Introducing Firm; (2) the date on which such broker will
commence providing such services; (3) Introducing Firm’s undertaking, in form
and substance satisfactory to Clearing Firm, that Introducing Firm’s agreement
with such clearing broker provides that such clearing broker will accept on
conversion all of Introducing Firm’s accounts and the Accounts of customers of
Introducing Firm then maintained by Clearing Firm; and (4) the name of an
individual or individuals within new clearing broker’s organization whom
Clearing Firm may contact to coordinate the conversion. The Conversion Notice
shall accompany Introducing Firm’s notice of termination given pursuant to this
Section. If Introducing Firm fails to give Conversion Notice to Clearing Firm,
Clearing Firm may notify Introducing Firm’s customers as Clearing Firm deems
appropriate of the termination of this Agreement and may make such arrangements
as Clearing Firm deems appropriate for transfer or delivery of customer and
Introducing Firm accounts. The expense of notifying those customers and making
such arrangements shall be charged to Introducing Firm.

 

  23.8. Termination Under S.I.P.A.

In the event that Introducing Firm is the subject of the issuance of a
protective decree pursuant to the Securities Investor Protection Act of 1970 (15
U.S.C. § 78aaa-111), Clearing Firm’s claim for payment of a termination fee
under this Agreement shall be subordinate to claims of Introducing Firm’s
customers that have been approved by the Trustee appointed by the Securities
Investor Protection Corporation pursuant to the issuance of such protective
decree.

 

  23.9. Failure to Convert.

 

  23.9.1. Incoming – Commencement of Relationship with Clearing Firm.
Notwithstanding the effective date of this Agreement as specified in
Section 23.1, all provisions in this Agreement relating to minimum clearing
charges, fees etc. shall become effective on the later of (a) the date of
approval of this Agreement by FINRA or (b) 90 days from the execution date of
this Agreement.

 

33



--------------------------------------------------------------------------------

  23.9.2. Outgoing – Termination of Relationship with Clearing Firm. Unless
otherwise agreed in writing, Introducing Firm shall be solely and exclusively
responsible for any cost expense (including, but not limited to, fees and
expenses of legal counsel) or damages sustained or incurred by Clearing Firm
arising out of Introducing Firm’s failure to promptly convert all of Introducing
Firm’s and its customer accounts from the Clearing Firm.

 

  23.10. Other.

You must provide liquidation instructions to the Clearing Firm within 48 hours
of receiving the Clearing Firm’s notice of termination. If the Clearing Firm
does not receive such instructions within such 48 hour period, the Clearing Firm
reserves the right to liquidate the account as it deems appropriate and you
waive your right to object to the liquidation.

 

24. Securities Lien.

You hereby grant to the Clearing Firm a lien on all securities, options and
collateral held from time to time in any of your proprietary accounts, with such
lien being applicable to your obligations to the Clearing Firm relating to all
transactions effected through, and positions maintained in, any such accounts
and all other obligations from you to the Clearing Firm arising under this
Agreement. The Clearing Firm is authorized, in its discretion, for any reason
whatsoever it deems necessary for the Clearing Firm’s protection, to sell any or
all of the securities or other property that may be in its possession or which
the Clearing Firm may be carrying for your account, or to purchase any
securities or other property that may be short in your account, or cancel any
outstanding orders, to close out any of your accounts. Such sale, purchase or
cancellation may be made at the Clearing Firm’s discretion, on the exchange or
other market where such business is then usually transacted or at public auction
or at private sale without advertising the same and without notice to you. The
Clearing Firm may purchase the whole or any part thereof free from any right of
redemption and you shall remain liable for any deficiency, it being understood
that any prior tender, demand or call of any kind from the Clearing Firm or
prior notice from the Clearing Firm, of the time and place of such sale or
purchase shall not be considered a waiver of the Clearing Firm’s right to sell
or buy any securities or other property held by the Clearing Firm or owed to the
Clearing Firm by you, at any time.

 

25. Confidentiality.

 

  25.1. Definition.

“Confidential Information” of a party shall mean all data and information
submitted to the other party or obtained by the other party in connection with
the services, including information relating to a party’s customers (which
includes, without limitation, Non-Public Personal Information as that term is
defined in Securities and Exchange Commission Regulation S-P), technology,
operations, facilities, consumer markets, products, capacities, systems,
procedures, security practices, research, development, business affairs, ideas,
concepts, innovations, inventions, designs, business methodologies,
improvements, trade secrets, copyrightable subject matter and other proprietary
information.

 

34



--------------------------------------------------------------------------------

  25.2. Confidentiality.

All Confidential Information relating to a party shall be held in confidence by
the other party to the same extent and in at least the same manner as such party
protects its own confidential or proprietary information. Neither party shall
disclose, publish, release, transfer or otherwise make available Confidential
Information of the other party in any form to, or for the use or benefit of, any
person or entity without the other party’s consent. Each party shall, however,
be permitted to disclose relevant aspects of the other party’s Confidential
Information to its officers, agents, subcontractors and employees to the extent
such disclosure is reasonably necessary for the performance of its duties and
obligations under this Agreement and such disclosure is not prohibited by
Gramm-Leach-Bliley Act of 1999 (“GLBA”), which amends the Exchange Act, as it
may be amended from time to time, the regulations promulgated by the S.E.C.
thereunder or other applicable law; provided, however, that such party shall
take all reasonable measures to ensure that Confidential Information of the
other party is not disclosed or duplicated in contravention of the provisions of
this Agreement by such officers, agents, subcontractors and employees. The
obligations in this Section shall not restrict any disclosure by either party
pursuant to any applicable law, or by order of any court or government agency
(provided that the disclosing party shall give prompt notice to the
non-disclosing party of such order) and shall not apply with respect to
information which (1) is developed by the other party without violating the
disclosing party’s proprietary rights; (2) is or becomes publicly known (other
than through unauthorized disclosure); (3) is disclosed by the owner of such
information to a third party free of any obligation of confidentiality; (4) is
already known by such party without an obligation of confidentiality other than
pursuant to this Agreement or any confidentiality agreements entered into
between the parties before the effective date of this Agreement; or (5) is
rightfully received by a party free of any obligation of confidentiality. If the
GLBA, the regulations promulgated by the S.E.C. thereunder or other applicable
law now or hereafter in effect imposes a higher standard of confidentiality to
the Confidential Information, such standard shall prevail over the provisions of
this Section.

 

  25.3 Survival.

Paragraphs 25.1 through 25.3 shall survive the termination of this Agreement.

 

26. Prime Brokerage

 

  26.1. The Introducing Firm may, from time to time, execute trades (either
directly or through the Clearing Firm) or permit its customers to execute trades
with the Clearing Firm or its affiliates, for the accounts of specified
customers of the Introducing Firm that have requested prime brokerage execution
services from the Introducing Firm (“Prime Brokerage Accounts”) in compliance
with the requirements of the SEC no-action letter, dated January 25, 1994 as
amended from time to time (The SEC Letter).

 

35



--------------------------------------------------------------------------------

  26.2. The Introducing Firm understands and agrees that if a Prime Broker shall
disaffirm or “dk” any trade executed by the Introducing Firm on behalf of a
Prime Brokerage Account, the Introducing Firm shall open an account for such
Prime Brokerage Account in its range of accounts at the risk and expense of the
Introducing Firm to the same extent as for any trade in any account introduced
by the Introducing Firm pursuant to this Agreement.

 

  26.3. The Introducing Firm understands and agrees that all Prime Brokerage
Accounts shall be conducted in accordance with the requirements of the SEC
Letter. The Introducing Firm further agrees to supply the Clearing Firm with
such documents, papers, and things, from time to time, as are reasonably
required by the Clearing Firm to carry out the intention of this section. The
Introducing Firm agrees and represents that in connection with the foregoing, it
shall not hold itself out or otherwise represent that Introducing Firm is a
prime broker as such term is understood in the SEC letter.

 

  26.4. Trading Activity Functions.

Introducing Firm shall perform the following functions as introducing firm for
its prime brokerage customers:

 

  26.4.1. The Introducing Firm shall notify the Clearing Firm, but in no event
later than 5:00 p.m. New York time on trade date, in a mutually acceptable
fashion, of only such trades executed by it (either directly or through the
Clearing Firm) in sufficient detail for the Clearing Firm to be able to report
and transfer any trade executed by the Introducing Firm on behalf of a Prime
Brokerage Account to the relevant Prime Broker. Introducing Firm shall make and
maintain records of such trades as required by SEC and SRO rules, including
memoranda of orders.

 

  26.4.2. Accept, in a mutually acceptable manner on trade date plus one
(“T+1”), information regarding all trade breaks and respond to Clearing Broker
regarding resolution of such trade breaks by 12:00 noon (NY time) on T+1.

 

  26.4.3. Perform and record a “locate” for any short sales directed by
Introducing Firm’s prime brokerage customers to Introducing Firm for execution.

 

  26.4.4. Provide all information to Clearing Firm related to the eligibility of
any of Introducing Firm’s customers to receive or to continue to receive prime
brokerage services.

 

27. Other Prime Brokerage Functions.

Introducing Firm shall perform the following additional functions as introducing
firm for its prime brokerage customers:

 

  27.1. Obtain and deliver to Clearing Firm an executed Prime Brokerage Client
Agreement in substantially the form provided by Clearing Firm to Introducing
Firm, for each prime brokerage customer of Introducing Firm.

 

  27.2.

Obtain and deliver to Clearing Firm an executed Schedule A to Securities
Industry Association Form 150 for each prime brokerage agreement between
Clearing Firm

 

36



--------------------------------------------------------------------------------

 

(as Prime Broker) and each Executing Broker accepted by Clearing Firm, showing
each prime brokerage customer of Introducing Firm for whose Account Prime
Brokerage Orders will be placed and, thereafter, deliver to Clearing Firm
executed Forms 1 to Schedule A to reflect additions and deletions of prime
brokerage customers as appropriate.

 

  27.3. Perform any other functions reasonably requested by Clearing Firm to
facilitate Clearing Firm’s performance of the prime brokerage services hereunder
and as contemplated by the SEC Letter.

 

27.4.    a.    Monitor and respond to prime brokerage customer comments
concerning the trading process. 27.5.    b.    Monitor trades and settlements.

 

28. Amendments.

This Agreement may not be amended except by a written notice signed by both
parties hereto.

This Agreement has been made and executed at Jersey City, New Jersey on the date
first hereinabove written.

 

37



--------------------------------------------------------------------------------

BY SIGNING THIS AGREEMENT, THE UNDERSIGNED ACKNOWLEDGES (1) THAT, IN ACCORDANCE
WITH THE ABOVE SECTION 12 AT PAGE 20, THE UNDERSIGNED AGREES IN ADVANCE TO
ARBITRATE ANY CONTROVERSIES THAT MAY ARISE WITH YOU, EXCEPT AS PROVIDED IN
SECTION 12 AND (2) RECEIPT OF A COPY OF THIS AGREEMENT.

Very truly yours,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

By:  

 

Name:  

 

Title:  

 

AGREED AND ACCEPTED

HUDSON SECURITIES, INC.

 

By:  

 

Name:  

 

Title:  

 

 

38